           Case 1:21-cv-04394-RA Document 17 Filed 07/29/21 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 07/29/2021

 FRANKIE MONEGRO, on behalf of himself
 and all other persons similarly situated,
                                                                 21-CV-4394 (RA)
                                Plaintiff,
                                                                      ORDER
                         v.

 OHMNILABS, INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         Due to a scheduling conflict, the conference scheduled for July 30, 2021 is hereby

adjourned to August 6, 2021 at 4:15 p.m. This conference will be held via telephone. The parties

shall use the following dial-in information to call in to the conference: Call-in Number: (888)

363-4749; Access Code: 1015508. This conference line is open to the public

SO ORDERED.
Dated:      July 29, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
